Exhibit 5.0 LAW OFFICES Elias, Matz, Tiernan & Herrick L.L.P. 11TH FLOOR , N.W. WASHINGTON, D.C. 20005 TELEPHONE:(202) 347-0300 FACSIMILE:(202) 347-2172 WWW.EMTH.COM October 22, 2010 Board of Directors Minden Bancorp, Inc. ank Drive Minden, Louisiana 71055 Gentlemen: We have acted as special counsel to Minden Bancorp, Inc., a Louisiana corporation (the "Company"), in connection with the preparation and filing with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended, of a registration statement on Form S-1 (the "Registration Statement"), relating to the issuance of shares of the Company's common stock, par value $.01 per share (the "Common Stock"), in connection with the conversion of Minden Mutual Holding Company (the "MHC") (the "Conversion"). In this regard, we have examined the Articles of Incorporation and Bylaws of the Company, resolutions of the Board of Directors of the Company, the MHC, Minden Bancorp, Inc. (a federal corporation) ("Bancorp") and MBL Bank (the "Bank"), the Plan of Conversion and Reorganization of the MHC, the Company, Bancorp and the Bank and such other documents and matters of law as we deemed appropriate for the purposes of this opinion.This opinion is limited to federal laws and regulations and the laws of the State of Louisiana which are in effect on the date hereof. Based upon the foregoing, we are of the opinion as of the date hereof that the Common Stock, when issued, delivered and sold in the manner described in the Registration Statement,will be legally issued, fully paid and non-assessable. Board of Directors Minden Bancorp, Inc. October 22, 2010 Page 2 We hereby consent to the filing of this opinion as an exhibit to the Company's Registration Statement and to the references to this firm under the headings "The Conversion and Offering – Tax Aspects" and "Legal and Tax Opinions" in the prospectus and proxy statement/prospectus contained in the Registration Statement. Very truly yours, ELIAS, MATZ, TIERNAN & HERRICK L.L.P. By: /s/Philip R. Bevan Philip R. Bevan, a Partner
